I-IaNDV, J.,
did not concur in the above opinion, upon the point, that the part of the statute allowing the jury of inquest to take into consideration the advantages to accrue to the adjacent lands of the proprietor over whose land the railroad passed, in consequence of the construction of the railroad, is unconstitutional. He was of opinion that that question was not legitimately pre*245sented for decision in this ease, as the verdict of the jury, being under valid authority, was not to be called in question in this collateral proceeding, and could only be examined upon a direct proceeding, bringing before this court the proceedings taken for the valuation of the land condemned for the use of the railroad; and he further expressed his inclination to the opinion that, if that question had been properly presented, it was competent for the legislature to authorize the jury of inquest to take into consideration all the direct advantages and disadvantages arising to the proprietor of the contiguous lands for the construction of the railroad over his lands, and to assess the damages accordingly; reserving to himself the expression of an opinion more fully upon this point when the question should be presented for adjudication.